Digitally signed by
                                                                             Reporter of Decisions
                          Illinois Official Reports                          Reason: I attest to the
                                                                             accuracy and integrity
                                                                             of this document
                                 Appellate Court                             Date: 2017.01.19
                                                                             09:29:46 -06'00'




                  In re Marriage of Piegari, 2016 IL App (2d) 160594



Appellate Court      In re MARRIAGE OF KARYN PIEGARI, Petitioner-Appellant, and
Caption              ALEXANDER PIEGARI, Respondent-Appellee.



District & No.       Second District
                     Docket No. 2-16-0594



Filed                November 3, 2016



Decision Under       Appeal from the Circuit Court of Du Page County, No. 12-D-53; the
Review               Hon. Robert E. Douglas, Judge, presiding.



Judgment             Affirmed.



Counsel on           Benjamin W. Meyer, of Mirabella, Kincaid, Frederick & Mirabella,
Appeal               LLC, of Wheaton, for appellant.

                     Robert G. Black, of Law Offices of Robert G. Black, of Naperville, for
                     appellee.



Panel                JUSTICE HUTCHINSON delivered the judgment of the court, with
                     opinion.
                     Presiding Justice Schostok and Justice Burke concurred in the
                     judgment and opinion.
                                                 OPINION

¶1        Petitioner, Karyn Piegari, appeals from the trial court’s interlocutory order that denied her
     petition to hyphenate her children’s surnames and that, on the motion of respondent, Alexander
     Piegari, enjoined Karyn from hyphenating the children’s surnames on any “official
     document.” We affirm.
¶2        Karyn and Alexander were married in September 2011. Their marriage resulted in three
     children—L.K.P., D.K.P., and J.J.P. In January 2015, Karyn petitioned to dissolve the
     marriage. (The parties’ dissolution case is still pending in the trial court.) In March 2015, the
     trial court granted Karyn exclusive possession of the marital home. One year later, in March
     2016, an agreed parenting plan was entered, which allocated to Karyn a majority of the
     parenting time (Alexander had the children on two weeknights, for two hours, and on one
     weekend day each week) but granted both Karyn and Alexander equal decision-making
     responsibilities for the children.
¶3        In June 2016, Karyn filed a petition seeking a court order to change the children’s
     surnames, pursuant to section 21-101 of the Code of Civil Procedure (Code) (735 ILCS
     5/21-101 (West 2014)). In the petition, Karyn alleged, inter alia, that, after the dissolution of
     her marriage to Alexander, she wished to resume the use of her maiden name—“Crider”—and
     that hyphenating the children’s surnames—to “Piegari-Crider”—would “avoid future
     confusion when [she] enrolls the children in [school] and extra-curricular activities.” In
     addition, Karyn noted that hyphenating the children’s surnames would “allow the children to
     appreciate and enjoy their cultural heritage,” since “ ‘Piegari’ is Italian and ‘Crider’ is
     Scot-Irish.” And, she continued, since “the children are still young”—currently they are ages
     four, two, and two (the latter two are twins)—changing their surnames would “not cause
     [them] any confusion” and would “not affect [their] involvement in school and the
     community.”
¶4        Alexander filed a response in which he asserted that it was not in the children’s best
     interests to hyphenate their surnames. In addition, Alexander noted that Karyn, rather than
     waiting for the court to rule on her name-change petition, had “already taken it upon herself to
     unilaterally hyphenate the children’s surnames in public documents.” One of the children had
     been hospitalized and underwent surgery, and Karyn set up a web page for the child on
     www.caringbridge.org, under the name “Piegari-Crider.” Attached to Alexander’s response
     was a copy of an image of the web page. Alexander asked for an order barring Karyn from
     hyphenating the children’s surnames on any official document in the future.1
¶5        The trial court held a hearing on Karyn’s petition. The court noted that, under section
     21-101, it was required to consider, for each child, “all relevant factors,” including: (1) the
     parents’ wishes; (2) the child’s wishes; (3) the child’s “interaction and interrelationship” with
     his or her family; and (4) “[t]he child’s adjustment to his or her home, school, and
     community.” Id. The court further noted that the burden of proof in such cases is a high one, as
     the statute clearly states that a name-change order “shall be entered as to a minor only if the

         1
           Both Alexander’s response and the CaringBridge web page refer to a child named “N.P.” There is
     no other mention of an “N.P.” in the record, and if “N.P.” is a nickname for one of the parties’ children,
     it is unclear to which child it refers. Since both parties agree that “N.P.” is a reference to one of the
     children, we merely note the discrepancy.

                                                     -2-
     court finds by clear and convincing evidence that the change is necessary to serve the best
     interest of the child.” (Emphases added.) Id.; see also In re Tate Oliver B., 2016 IL App (2d)
     151136, ¶ 30 (stating that “[b]ecause a change in the name of a child is a serious matter with
     far-reaching effects,” section 21-101 permits such a change only in compelling
     circumstances). Despite this high burden, however, Karyn presented no evidence to the court
     and submitted no offers of proof at the hearing (though Karyn’s attorney did reiterate Karyn’s
     “strong desire” to see the children’s names hyphenated).
¶6       As noted, the trial court denied Karyn’s name-change petition and entered an order
     enjoining her from hyphenating the children’s surnames on any “official document.” The court
     indicated that its injunction included, but was not limited to, “school records and medical
     records.” The court stated that it was “fair to say what [the order] covered” and that it hoped
     Karyn “would respect the [c]ourt’s decision” and would “not do anything that’s going to place
     her at risk *** of having to come back in and answer to the [c]ourt.” Karyn’s counsel did not
     object, and he indicated that Karyn understood the court’s admonition.
¶7       Karyn appeals. Although Alexander contends that we do not have jurisdiction to hear
     Karyn’s appeal, we plainly do under Illinois Supreme Court Rule 307(a) (eff. Jan. 1, 2016),
     which provides for the interlocutory review of an order granting an injunction (which the trial
     court’s order plainly is, since it affects the parties in their “everyday activit[ies]” apart from the
     underlying litigation). See In re A Minor, 127 Ill. 2d 247, 262 (1989). And, our jurisdiction to
     review the injunction pursuant to Rule 307(a) naturally also brings before us the portion of that
     same order that denied Karyn’s name-change petition. See, e.g., In re Marriage of Presson,
     102 Ill. 2d 303, 308 (1984) (reviewing both an injunction and a name-change order on the
     merits).
¶8       We first turn our attention to the underlying order, denying Karyn’s petition. With respect
     to changing the children’s surnames, we note that “the consistent use of a single name is
     important to the child’s emotional development” (id. at 313) and that, as with any other
     best-interests determination, the trial court’s decision will not be lightly undone. See, e.g., In re
     Tate Oliver B., 2016 IL App (2d) 151136, ¶ 30. Karyn’s appellate brief is largely a repackaging
     of the arguments she unsuccessfully presented to the trial court. Added to those arguments is
     Karyn’s speculation that hyphenating the children’s surnames would be “less disruptive” than
     placing her maiden surname first, as she could have requested. But what Karyn could have
     asked the court to do vis-à-vis the children’s surnames is irrelevant. The question is whether
     she presented clear and convincing evidence that the name change she did request was
     necessary to serve the best interest of each child. See 735 ILCS 5/21-101 (West 2014). And,
     since Karyn presented no evidence or offers of proof to the trial court on that point, our
     review—under the highly deferential manifest-weight-of-the-evidence standard (In re Tate
     Oliver B., 2016 IL App (2d) 151136, ¶ 30)—is made that much easier. The trial court’s
     decision denying Karyn’s name-change petition was not against the manifest weight of the
     evidence.
¶9       We note that, in her appellate brief, Karyn conflates parenting time with parental
     decision-making responsibilities when she states that she, as the parent “who exercises
     approximately 80% of the parenting time with the children, is the parent who will be
     responsible to enroll the children in curricular and extra-curricular activities.” (Emphasis
     added.) We reject that assertion outright. Compare 750 ILCS 5/602.7 (West Supp. 2015)
     (parenting time) with 750 ILCS 5/602.5 (West Supp. 2015) (significant decision-making

                                                   -3-
       responsibilities). Pursuant to the parties’ parenting agreement, although Karyn was allocated
       the majority of the parenting time, Alexander and Karyn share equal responsibility for
       significant decision making on the children’s behalf, which includes the children’s enrollment
       in school as well as their participation in extra-curricular activities. See 750 ILCS
       5/602.5(b)(1), (b)(4) (West Supp. 2015). Karyn’s blatant attempt to transmogrify her greater
       share of parenting time into a position of power concerning the children’s surnames, and
       without any acknowledgement or appreciation of Alexander’s equal share of decision-making
       responsibility, misrepresents the parties’ parenting agreement, misapplies the Illinois Marriage
       and Dissolution of Marriage Act (750 ILCS 5/101 et seq. (West 2014)), and is not well taken.
       We emphasize that whether it is Karyn, Alexander, or the two of them who ultimately
       “enroll[s]” the children in school or in a given activity has no bearing on each parent’s equal
       right to make significant decisions concerning the children.
¶ 10        We need not directly address the injunction separately, since Karyn fails to directly address
       it separately in her appellate brief. Cf. Ill. S. Ct. R. 341(h)(7) (eff. Jan. 1, 2016) (“[p]oints not
       argued are waived”). Nevertheless, forfeiture is a limitation on the parties, not the court, and
       the injunction itself is squarely at issue; after all, it is the jurisdictional hook for this appeal. On
       this record, we find that the injunction both was justified by the evidence (specifically, by the
       tone of Karyn’s petition and by the way she set up the CaringBridge web page) and was
       appropriately tailored to the circumstances of this case. In Presson, our supreme court
       established a rule that “an order enjoining the custodial parent *** from changing [a child’s]
       name” must be limited to preventing that parent from changing the child’s name “in any legal
       proceeding or using any other name in official records or membership applications or records.”
       Presson, 102 Ill. 2d at 313-14. In the age of social media, what constitutes an “official
       record[ ]” (id.) is certainly debatable. Nevertheless, the injunction carefully adhered to the rule
       laid out in Presson, and its additional comments set forth the order’s limited scope. See
       generally In re J.S., 267 Ill. App. 3d 145, 147-48 (1994). Given the circumstances, the
       injunction is a justified prior restraint on Karyn’s alleged “right” to refer to her children,
       potentially to their detriment, by some extra-legal surname. See Presson, 102 Ill. 2d at 313-14.
       Accordingly, the trial court did not abuse its discretion when it enjoined Karyn from doing so.
¶ 11        For these reasons, we affirm the order of the circuit court of Du Page County denying
       Karyn’s petition to alter the children’s surnames and enjoining her from unilaterally doing so
       in any official document.

¶ 12       Affirmed.




                                                      -4-